DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-12 and 15-20 are pending. Claims 13-14 have been withdrawn and claims 1-12 and 15-20 are examined below.

Claim Objections
Claim 20 is objected to because of the following informalities:
Claim 20 lines 10-11 recite the limitation “wherein the power converter the battery pack is programmed”. In order to advance prosecution, examiner is interpreting the claim limitation as “wherein the power converter is programmed”, following [0006] of the instant application.
  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6, 8, 9, 15, 18, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim US20140002003A1 in view of O'Hora US20170033408A1.

	Regarding claim 1, Kim discloses a power continuity unit associated with an alternative energy device (Kim, [0009]-[0024], [0033]-[0084], Figs. 1-3) the power continuity unit comprising:
	a battery pack including: a plurality of battery cells (Kim, [0010]. [0049]. Figs. 1-3, battery packs 210, battery cells 211)
	a plurality of monitoring devices, each monitoring device being associated with one of the plurality of battery cells (Kim, [0045], [0056], Figs. 1-3, battery management system (BMS) 240) configured to
	(a) monitor the temperature of the associated battery, (b) monitor the voltage of the associated battery, and (c) trim excess voltage over a predetermined voltage threshold for the associated battery (Kim, [0045])
	and a power converter receiving direct current (DC) power from the alternative energy device and monitoring data from the plurality of monitoring devices (Kim, [0037]-[0038], [0043], Fig. 1, DC link 130, bidirectional inverter (DC/AC) 140, bidirectional converter (DC/DC) 180). The examiner notes that this interpretation of the converter is in line with the instant application particularly in view of Instant Fig. 6 element 606 and Fig. 8 elements 810, 812, 816, which show that the converter contains multiple electronic structures and therefore the broadest reasonable interpretation with respect to the converter of the instant application would include additional electronics comprising AC/DC inverter, monitoring/communicating device(s), DC/DC converter and the like, as shown in the specification and Figs. 6 and 8; the examiner further notes that as indicated in Kim Fig. 1, the power converter (Kim, elements 130, 140, 180) receives and transmits monitoring and control data with the plurality of monitors (Kim, element 240), satisfying the limitations of this embodiment of the claim,
	wherein the power converter is programmed to a) convert a portion of the DC power received from the alternative energy device into alternating current (AC) power for output to a user during daytime use (Kim, “The integrated controller 190 may monitor and control the maximum power point tracking converter 120, the bidirectional inverter 140, the system connector 160, and the bidirectional converter 180” [0043]), examiner notes that the integrated controller monitors and controls the solar panel via the maximum power point tracking converter and the bidirectional inverter converts a portion of the DC power from the solar panel into AC power for output to a user during daytime use through the system connector,
(b) direct a portion of the DC power received from the alternative energy device to the battery pack for storage as stored electrical energy (Kim, “The bidirectional converter 180 converts DC power from the DC link 130 to DC power with a different level (e.g., voltage level), which is suitable for the battery pack 210” [0042], “the integrated controller 190 may communicate with the BMS 240 to monitor the BMS 240” [0043]), the examiner notes that the integrated controller 190 monitors and controls the bidirectional converter and communicates with the BMS 240 which maintains and manages the battery pack 210 (Kim, [0045]),
and (c) convert stored electrical energy from the battery pack into AC power for output to the user during nighttime use (Kim, [0035], “the DC link 130 stabilizes and temporarily stores DC power provided from the bidirectional inverter 140 or the bidirectional converter 180. ¶The bidirectional inverter 140 coverts the DC power provided from the DC link 130 to a commercial AC power (e.g., 120 Vat 60 Hz) to output the commercial AC power. Substantially, the bidirectional inverter 140 converts DC voltage from the energy conversion device 110 or the battery pack 210 to the commercial AC power, which may be used in home, and outputs the commercial AC power” [0037]-[0038]), examiner notes that a solar panel will only output power during the day when the sun is above the horizon and unobscured and not at night.
While Kim describes an energy storage device and BMS as described above, Kim is silent on the power continuity unit comprising a housing assembly configured to provide structural support and protection to the battery pack and the power converter.
	O’Hora discloses a power continuity system comprising a plurality of battery packs, power converter and inverter, battery management and monitoring capabilities including sensors for voltage and temperature of the battery packs which can be used with alternative energy sources such as solar panels (O’Hora, [0003]-[0006], [0031]-[0091], Figs. 1-9, 12-14). O’Hora also teaches wherein the power continuity unit comprises a housing assembly configured to provide structural support and protection to the battery pack and the power converter (O’Hora, [0032]-[0034]) in order to protect the battery cells and converter and keep them fixed in place (O’Hora, [0038]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the power continuity unit of Kim incorporating the teachings of O’Hora to include a housing assembly comprising a housing assembly configured to provide structural support and protection to the battery pack and the power converter in order to protect and keep the battery cells and converter in place.

	Regarding claim 2, modified Kim teaches all of the limitations of claim as set forth above. Kim further discloses wherein the alternative energy device is a solar panel (Kim, [0035]) and the housing assembly is external to the solar panel (Kim, Fig. 1 elements 110, 200).

	Regarding claim 3, modified Kim teaches all of the limitations of claim 2 as set forth above. O’Hora further discloses wherein the housing assembly comprises a single casing enclosing both the battery pack and the power converter (O’Hora, [0043]-[0045], [0051], [0052], [0069], Figs 2. 3, 4, battery subsystems 102a-c, power subsystem 104, enclosure 110, processing system 210. Fig. 8 power subsystem 118) in order to facilitate removal and replacement or repair of the battery pack and power converter as well as protect them (O’Hora, [0032], [0034]). Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further combine the teaching O’Hora with modified Kim wherein the housing assembly comprises a single casing surrounding both the battery pack and the power converter in order to protect them and facilitate their removal for replacement or repair.

	Regarding claim 4, modified Kim teaches all of the limitations of claim 3 as set forth above. O’Hora further discloses wherein the housing assembly is fabricated from a metal selected to dissipate heat from the battery and power converter (O’Hora, [0053], [0066]) in order to dissipate excessive heat and protect the components housed therein (O’Hora, [0042]). It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the additional teaching of O’Hora in the power continuity unit of modified Kim wherein the housing assembly comprises a single casing surrounding both the battery pack and the power converter to protect the components housed therein from excessive heat being generated.

Regarding claim 6, modified Kim discloses all of the limitations of claim 4 as set forth above. Kim also teaches wherein the battery pack comprises battery cells other than lithium titanate battery cells (Kim, [0044]).

Regarding claim 8, modified Kim discloses all of the limitations of claim 1 as set forth above. Kim further discloses wherein the power continuity unit further comprises a fluid circulator (Kim, [0045]). O’Hora also teaches a fluid circulator housed by the housing assembly and configured to drive fluid flow to the plurality of battery cells in the battery pack (O’Hora, [0042], [0067], [0069], [0072], Fig. 13) in order to maintain an optimal operating temperature (O’Hora, [0042]) improving the overall operation of the system. Therefore, it would be obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teaching of O’Hora in the power continuity unit of modified Kim wherein further comprising a fluid circulator housed by the housing assembly and configured to drive fluid flow to the plurality of battery cells in the battery pack to maintain an optimal operating temperature.
The power continuity unit of modified Kim would inherently possess the characteristic wherein a fluid circulator housed by the housing assembly and configured to drive fluid flow to the plurality of battery cells in the battery pack to ensure the battery cells continue to operate effectively, as modified Kim teaches a substantially identical product maintaining an optimal operating temperature (O’Hora, [0042]) as set forth above, and would inherently ensure the battery cells continue to operate effectively. See MPEP § 2112.
In the alternative, the examiner notes, “to ensure the battery cells continue to operate effectively” is a functional limitation and not tied to any specific structure of the battery. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432. See also Bettcher Industries, Inc. v. Bunzl USA, Inc., 661 F.3d 629, 639-40,100 USPQ2d 1433, 1440 (Fed. Cir. 2011) and MPEP § 2114.

Regarding claim 9, modified Kim discloses all of the limitations of claim 8 as set forth above. Kim further teaches wherein the power converter is further configured to receive temperature data from the plurality of monitoring devices; and operate the fluid circulator in response to the received temperature data from the plurality of monitoring devices (Kim, [0045]). As discussed above, the power converter recited includes multiple electrical components as evidence by Figs. 6 and 8 of the present application,  allowing for inclusion of additional electronics comprising AC/DC inverter, monitoring/communicating device(s), DC/DC converter and the like, and that the electronics associated with the power plant and battery comprising the battery management system (BMS) 210,  the power converter (Kim, [0037]-[0038], [0043], Fig. 1, DC link 130, bidirectional inverter (DC/AC) 140, bidirectional converter (DC/DC) 180) and Kim [0045] satisfy the limitations of the claim.

Regarding claim 15, modified Kim discloses all of the limitations of claim 1 as set forth above. Kim further discloses further comprising a cut-on switch configured to allow a user to selectively connect the power continuity unit to an external power grid (Kim, [0048],Fig. 2, a switch 230).

Regarding claim 18, Kim teaches wherein the power continuity unit further comprising electrical connections configured to connect a first subgroup of battery cells together in series, a second subgroup of battery cells together in series and to connect the first subgroup in parallel with the second subgroup (Kim, [0005]). Examiner notes that it is taught as a general statement about related art and it is therefore within the ambit of one of ordinary skill in the art to understand that battery cells can be combined into subgroups wherein they are connected together in series and different subgroups of series cells can then be connected in parallel, thereby maintaining driving voltage and efficiently output energy (Kim, [0005]).

Regarding claim 19, Kim discloses wherein the power continuity unit of claim 1, wherein the power converter is further configured to: receive voltage data from a plurality of monitoring devices (Kim [0012]),
wherein each monitoring device is associated with one battery within the battery pack (Kim, [0010]),
and alter the portion of DC power directed to each battery based on the received voltage data from the associated battery pack (Kim, [0012]-[0022]).  As discussed above, the power converter recited includes multiple electrical components as evidence by Figs. 6 and 8 of the present application, allowing for inclusion of additional electronics comprising AC/DC inverter, monitoring/communicating device(s), DC/DC converter and the like, as shown in the specification and Figs. 6 and 8 and that the electronics associated with the power plant and battery comprising the battery management system (BMS) 210,  the power converter (Kim, [0011]-[0013], [0037]-[0038], [0043], Fig. 1, DC link 130, bidirectional inverter (DC/AC) 140, bidirectional converter (DC/DC) 180, a plurality of monitoring devices [0012]), and Kim [0045] satisfy the limitations of the claim.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim US20140002003A1 in view of O'Hora US20170033408A1 as applied to claim 1 above, and further in view of Zhao "A comprehensive review of Li4Ti5O12-based electrodes for lithium-ion batteries: The latest advancements and future perspectives" Materials Science and Engineering R, December 2015 (hereafter referred to as Zhao-2015).

	Regarding claim 5, modified Kim discloses all of the limitations of claim 1 as set forth above. Kim discloses wherein the battery pack comprises, for example, a lithium ion, lithium polymer battery, or equivalent thereof. Zhao-2015 teaches solar energy is among the most important renewable energies but requires low-cost energy storage for use within energy grids and lithium ion batteries are a promising power source for energy storage (Zhao-2015, Background). Zhao-2015 teaches that lithium titanate batteries have attracted considerable attention for these types of applications dues to their outstanding features, such as a flat charge/discharge plateaus (around 1.55 V vs. Li/Li+) because of the two-phase lithium insertion/extraction mechanism and minimum chance for the formation of solid electrolyte interface and dendritic lithium, dramatically enhance the potential for high rate capability and safety and there is almost no volume change during the lithium insertion and extraction processes, ensuring a high cycling stability and long operational life (Zhao-2015, abstract). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Zhao-2015 with the power continuity unit of modified Kim wherein the battery pack comprises lithium titanate battery cells to enhance the capability, safety, cycling stability and operational life of the battery cells.

Claim 7, 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim US20140002003A1 in view of O'Hora US20170033408A1 as applied to claim 2 above, and further in view of Frutschy US20130071705A1.
	
Regarding claim 7, modified Kim discloses all of the limitations of claim 2 as set forth above.
O’Hora further discloses wherein the housing assembly comprises a single casing surrounding both the battery pack and the power converter (O’Hora, [0043]-[0045], [0051], [0052], [0069], Figs 2. 3, 4, battery subsystems 102a-c, power subsystem 104, enclosure 110, processing system 210. Fig. 8 power subsystem 118) in order to facilitate removal and replacement or repair of the battery pack and power converter as well as protect them (O’Hora, [0032], [0034]). The Court have held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced and it would have been within the ambit of one of ordinary skill in the art before the effective filing date of the claimed invention to have divided the case covering the battery and the power converter into two covers, one for the battery and another for the power converter, providing them with protection as well as facilitating their replacement and repair, satisfying the limitations of the instant claim wherein the housing assembly comprises a battery casing surrounding the battery pack and a converter casing surrounding the converter and physically coupled to an end of the battery pack, facilitating removal and replacement of the parts as well as providing protection to the battery and power converter. O’Hora further teaches wherein the converter casing is fabricated from a heat-dissipating material selected to allow heat generated by components of the converter to dissipate rapidly (O’Hora, [0029], [0060]) to prevent damage due to excessive heat (O’Hora, [0042]).
Frutschy discloses a modular double walled container with a vacuum pulled between them as an art known and effective enclosure providing protection and support for rechargeable batteries used in storing energy for various applications (Frutschy, [0004], [0007]-[0011], [0030]-[0071], Figs. 1-8, 10-13, 16-17). Frutschy further teaches wherein a battery casing surrounding the battery pack, the battery casing is fabricated from an insulating material selected to minimize heat transfer to the battery pack from external sources (Frutschy, [0009], [0053], [0059], [0062], Figs. 8B, 12, 13, insulating material 850, 1280, 1330) to maintain thermal equilibrium, improving performance (Frutschy, [0036]).
It would have, therefore, been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the further teaching of O’Hora and that of Frutschy with the power continuity unit of modified Kim wherein the housing assembly comprises a battery casing surrounding the battery pack and a converter casing surrounding the converter and physically coupled to an end of the battery pack, wherein the battery casing is fabricated from an insulating material selected to minimize heat transfer to the battery pack from external sources; and the converter casing is fabricated from a heat-dissipating material selected to allow heat generated by components of the converter to dissipate rapidly, to prevent damage from excessive heating and to maintain thermal equilibrium to improve performance.

Regarding claims 10-12, Examiner notes that the generic term of a thermos, as understood by one of ordinary skill in the art, is a double walled container which double wall encloses a vacuum.

Regarding claim 10, modified Kim teaches all of the limitations of claim 3 as set forth above. Frutschy discloses a modular double walled container with a vacuum pulled between them as an art known and effective enclosure providing protection and support for rechargeable batteries used in storing energy for various applications (Frutschy, [0004], [0007]-[0011], [0030]-[0071], Figs. 1-8, 10-13, 16-17).
Frutschy additionally teaches wherein the single casing is configured as a vacuum thermos comprising an inner portion configured to receive the battery pack and the converter in a thermos interior (examiner notes that Frutschy lists as a preferred example “battery packaging assembly (i.e., a battery)” [0057], which one of ordinary skill in the art would recognize that this  could also encompasses a battery and associated electronics, [0073], [0075], which would change the size of the vacuum thermos used and not the inventive concept), an outer portion configured to at least partially enclose the inner portion and thereby define a vacuum space between the inner portion and the outer portion (Frutschy, [0059], Fig. 12, external enclosure 1270, panels 1280) 
and a passage from the outer portion to the thermos interior, the passage configured to receive electrical connections to the enclosed battery pack and converter (Frutschy, [0059] , Fig. 12, bus bar leads 920)
and to permit air to flow from a space exterior to the outer portion to the thermos interior (Frutschy, [0048], [0056], Fig. 6B, cooling channel 610, 620) 
in order to make the battery and associated electronics more easily serviced (Frutschy, [0006]). 
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Frutschy with the power continuity unit of modified Kim wherein the single casing is configured as a vacuum thermos comprising an inner portion configured to receive the battery pack and the converter in a thermos interior, an outer portion configured to at least partially enclose the inner portion and thereby define a vacuum space between the inner portion and the outer portion and a passage from the outer portion to the thermos interior, the passage configured to receive electrical connections to the enclosed battery pack and converter and to permit air to flow from a space exterior to the outer portion to the thermos interior in order to more easily service the battery and associated electronics.

Regarding claim 11, modified Kim teaches all of the limitations of claim 1 as laid forth above. Frutschy discloses wherein the housing assembly comprises a plurality of thermoses, with each thermos of the plurality of thermoses configured to enclose a battery of the plurality of battery cells and provide thermal insulation for the enclosed battery (Frutschy, [0007]-[0010], [0051], Fig. 7A-D),
each thermos of the plurality of thermoses including: an inner portion configured to receive a battery in a thermos interior; an outer portion configured to at least partially enclose the inner portion and thereby define a vacuum space between the inner portion and the outer portion; and a passage from the outer portion to the thermos interior, the passage configured to receive electrical connections to the enclosed battery and permit air to flow from a space exterior to the outer portion to the thermos interior (Frutschy, [0048], [0056], [0059], Fig. 6B, cooling channel 610, 620, Fig. 12, bus bar lead 920, external enclosure 1270, panels 1280)
in order to make the batteries more easily serviced (Frutschy, [0006]).
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Frutschy with the power continuity unit of modified Kim wherein the housing assembly comprises a plurality of thermoses, with each thermos of the plurality of thermoses configured to enclose a battery of the plurality of battery cells and provide thermal insulation for the enclosed battery, each thermos of the plurality of thermoses including: an inner portion configured to receive a battery in a thermos interior, an outer portion configured to at least partially enclose the inner portion and thereby define a vacuum space between the inner portion and the outer portion, and a passage from the outer portion to the thermos interior, the passage configured to receive electrical connections to the enclosed battery and permit air to flow from a space exterior to the outer portion to the thermos interior in order to more easily service the batteries.

Regarding claim 12, modified Kim teaches all of the limitations of claim 11 as set forth above. O’Hora further teaches wherein the battery case further comprising a cooling manifold configured to carry a flow of air to the thermos interior of each of the plurality of thermoses (O’Hora, [0074]) to prevent damage due to excessive heat (O’Hora, [0042]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teaching of O’Hora with the battery case of modified Kim wherein the battery case further comprising a cooling manifold configured to carry a flow of air to the thermos interior of each of the plurality of thermoses in order to prevent damage due to excessive heat.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim US20140002003A1 in view of O'Hora US20170033408A1, further in view of Frutschy US20130071705A1 as applied to claim 11 above, further in view of Narla US20180123348A1. Examiner notes that the generic term of a thermos, as understood by one of ordinary skill in the art, is a double walled container which double wall encloses a vacuum.

Regarding claim 16, modified Kim teaches all of the limitations of claim 11 as set forth above. Modified Kim further discloses wherein the battery casing is sized to receive a plurality of rechargeable battery cells (Kim, [0049]) with each of the plurality of rechargeable battery cells enclosed within one of the plurality of thermoses (Frutschy, [0007]).
While modified Kim does not explicitly teach wherein the housing assembly is sized to fit in a space beneath a solar panel without obstructing solar radiation incident on the solar panel, due to the limitation from the instant application’s claim 1, on which claims 11 and 16 depend, “convert a portion of the DC power received from the solar panel into alternating current (AC) power for output to a user during daytime use” one of ordinary skill in the art would understand that the solar panel would need to be unobstructed and therefore the housing assembly would need to be able to fit in a location where it would not obstruct the solar panel, underneath, to the side or behind the solar panel all being locations one of ordinary skill in the art could choose so that the solar panel remained unobstructed and the housing assembly would need to be of a size to fit into such locations.
Narla teaches a power continuity unit comprising a photovoltaic array, a plurality of battery packs, which can be lithium ion, lead-acid among others, in subgroups in series and in parallel with other subgroups of batteries, and associated electronics such as converters, inverters, voltage and temperature monitors, and housing (Narla, [0005]-[0011]. [0025]-[0078], Figs. 2-8, 11-13). Narla further discloses that the housing assembly is sized to fit in a space beneath a solar panel without obstructing solar radiation incident on the solar panel in order to minimize the space used (Narla, [0057]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Narla with the power continuity unit of modified Kim wherein the housing assembly is sized to fit in a space beneath a solar panel without obstructing solar radiation incident on the solar panel in order to minimize the space required for the power continuity unit.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim US20140002003A1 in view of O'Hora US20170033408A1, further in view of Frutschy US20130071705A1 as applied to claim 11 above, further in view of Braun US5599636A. Examiner notes that the generic term of a thermos, as understood by one of ordinary skill in the art, is a double walled container which double wall encloses a vacuum.

	Regarding claim 17, modified Kim discloses all of the limitations of claim 11 as set forth above. Braun teaches an apparatus comprising monitors for observing parameters such as voltage and temperature of rechargeable batteries, a double-walled container for the batteries enclosing a vacuum, protecting the rechargeable batteries from the outside environment, for use with solar installations (Braun, cols. 1-14, Figs. 1-10). Braun further discloses wherein the outer portion of each of the plurality of thermoses includes a port through which air can be removed from the vacuum space between the inner portion and the outer portion allowing for control over the pressure between the double wall structure and insulating properties (Braun, col. 4 lines 39-
    PNG
    media_image1.png
    239
    634
    media_image1.png
    Greyscale
42 Fig. 7).



Examiner notes that while Braun teaches “openings” for “blowing in air” (Braun, col. 4 lines 39-42), Fig. 7 shows a valve which one of ordinary skill in the art would recognize as a valve that can be used for removing air from the vacuum between the double walled enclosure (Braun, col. 5 lines 1-8). See MPEP 2112.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim US20140002003A1 in view of Solarponics Energy Management Systems, “Net Zero: What Does It Mean And How Is It Achieved?”, May 31, 2015 (hereafter referred to as Solarponics) in further view of O'Hora US20170033408A1.

	Regarding claim 20, Kim discloses a solar panel array (Kim, [0009]-[0024], [0033]-[0084], Figs. 1-3) comprising
	a solar panel (Kim, [0035]-[0036], Fig. 1, solar cell 110), 
	and a power continuity unit (Kim, [0009]-[0024], [0033]-[0084], Figs. 1-3), 
while Kim does not teach a plurality of solar panels and a plurality of power continuity units, Solarponics which is in the same field of endeavor dealing with alternative energy generation, use and storage, discloses wherein a solar panel comprising a plurality of solar panels (Solarponics, p. 2) in order to obtain a net zero structure, therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Solarponics with the solar panel array of Kim comprising a plurality of solar panels in order to increase the amount of energy produced, further it would be obvious to one of ordinary skill in the art to further modify the solar panel array of Kim modified by Solarponics’ teachings with a mere duplication of parts of the power continuity unit plurality as a plurality of solar panels would increase the energy being produced and to not waste that energy a mere duplication of parts producing a plurality of power continuity units would fulfill this need and the Court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced, see MPEP § 2144.04,
each power continuity unit comprising
a battery pack including: a plurality of battery cells (Kim, [0010]. [0049]. Figs. 1-3, battery packs 210, battery cells 211)
	a plurality of monitoring devices, each monitoring device being associated with one of the plurality of battery cells (Kim, [0045], [0056], Figs. 1-3, battery management system (BMS) 240) 
and configured to (a) monitor the temperature of the associated battery, (b) monitor the voltage of the associated battery, and (c) trim excess voltage over a predetermined voltage threshold for the associated battery (Kim, [0045]),
a power converter receiving direct current (DC) power from the solar panel and monitoring data from the plurality of monitoring devices (Kim, [0037]-[0038], [0043], Fig. 1, DC link 130, bidirectional inverter (DC/AC) 140, bidirectional converter (DC/DC) 180). The examiner notes that this interpretation of the converter is in line with the instant application particularly in view of Instant Fig. 6 element 606 and Fig. 8 elements 810, 812, 816, which show that the converter contains multiple electronic structures and therefore the broadest reasonable interpretation with respect to the converter of the instant application would include additional electronics comprising AC/DC inverter, monitoring/communicating device(s), DC/DC converter and the like, as shown in the specification and Figs. 6 and 8; the examiner further notes that as indicated in Kim Fig. 1, the power converter (Kim, elements 130, 140, 180) receives and transmits monitoring and control data with the plurality of monitors (Kim, element 240), satisfying the limitations of this embodiment of the claim,
wherein the power converter is programmed to a) convert a portion of the DC power received from the alternative energy device into alternating current (AC) power for output to a user during daytime use (Kim, “The integrated controller 190 may monitor and control the maximum power point tracking converter 120, the bidirectional inverter 140, the system connector 160, and the bidirectional converter 180” [0043]), examiner notes that the integrated controller monitors and controls the solar panel via the maximum power point tracking converter and the bidirectional inverter converts a portion of the DC power from the solar panel into AC power for output to a user during daytime use through the system connector,
	(b) direct a portion of the DC power received from the solar panel to the battery pack for storage as stored electrical energy (Kim, “The bidirectional converter 180 converts DC power from the DC link 130 to DC power with a different level (e.g., voltage level), which is suitable for the battery pack 210” [0042], “the integrated controller 190 may communicate with the BMS 240 to monitor the BMS 240” [0043]), the examiner notes that the integrated controller 190 monitors and controls the bidirectional converter and communicates with the BMS 240 which maintains and manages the battery pack 210 (Kim, [0045]),
and (c) convert stored electrical energy from the battery pack into AC power for output to the user during nighttime use (Kim, [0035], “the DC link 130 stabilizes and temporarily stores DC power provided from the bidirectional inverter 140 or the bidirectional converter 180. ¶The bidirectional inverter 140 coverts the DC power provided from the DC link 130 to a commercial AC power (e.g., 120 Vat 60 Hz) to output the commercial AC power. Substantially, the bidirectional inverter 140 converts DC voltage from the energy conversion device 110 or the battery pack 210 to the commercial AC power, which may be used in home, and outputs the commercial AC power” [0037]-[0038]), examiner notes that a solar panel will only output power during the day when the sun is above the horizon and unobscured and not at night,
while Kim describes an energy storage device and BMS as described above, Kim is silent on the power continuity unit comprising a housing assembly configured to provide structural support and protection to the battery pack and the power converter.
	O’Hora discloses a power continuity system comprising a plurality of battery packs, power converter and inverter, battery management and monitoring capabilities including sensors for voltage and temperature of the battery packs which can be used with alternative energy sources such as solar panels (O’Hora, [0003]-[0006], [0031]-[0091], Figs. 1-9, 12-14). O’Hora also teaches wherein the power continuity unit comprises a housing assembly configured to provide structural support and protection to the battery pack and the power converter (O’Hora, [0032]-[0034]) in order to protect the battery cells and converter and keep them fixed in place (O’Hora, [0038]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the power continuity unit of Kim incorporating the teachings of O’Hora to include a housing assembly comprising a housing assembly configured to provide structural support and protection to the battery pack and the power converter in order to protect and keep the battery cells and converter in place,
modified Kim does not explicitly disclose wherein each solar panel is coupled to a separate power continuity unit such that each solar panel has its own battery pack for storing and releasing energy, as set forth above, it would be obvious to one of ordinary skill in the art to further modify the solar panel array of Kim modified by Solarponics’ teachings with a mere duplication of parts of the power continuity unit plurality as a plurality of solar panels would increase the energy being produced and to not waste that energy a mere duplication of parts producing a plurality of power continuity units would fulfill this need and the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced, see MPEP § 2144.04, and it would further be obvious to one of ordinary skill in the art to further modify Kim, as modified by Solarponics’ and O’Hora’s teachings, with the mere duplication of parts wherein each solar panel is coupled to a separate power continuity unit such that each solar panel has its own battery pack for storing and releasing energy in order to increase the energy stored for output to the user during nighttime use.

Response to Arguments
Applicant’s amendments, filed 29 June 2022, have overcome the objections to the specification, drawings and claim 1. The objections to the specification, drawings and claim 1 have been withdrawn. 
	
Applicant’s arguments, see p. 15, filed 29 June 2022, with respect to claims 1-12 and 15-19 have been fully considered and are persuasive.  The 112(b) rejection of claims 1-12 and 15-19 has been withdrawn. 

Applicant's arguments filed 29 June 2022 have been fully considered but they are not persuasive.

Applicant argues Kim only discloses a monitoring device associate with each battery pack, not a monitoring device for each battery cell. The office respectfully disagrees as the claim language is not a 1-to-1 relationship and given the broadest reasonable interpretation each monitoring device being associated with one of the plurality of battery cells satisfies the limitations of the invention as currently claimed. The claim language does not require one monitoring device for each cell.
Applicant further argues Kim does not disclose "each monitoring device ... (is) configured to ...(c) trim excess voltage over an optimal voltage for the associated battery" but rather that Kim teaches cell balancing and not voltage trimming. Applicant further states, 

“Cell balancing involves transferring energy from higher voltage cells to lower voltage cells. In stark contrast, voltage trimming does not perform an transfer of energy, and instead simply burns off the extra energy via a resistor”

It is incommensurate with the scope of the claim that the invention require voltage trimming be carried out by simply burning off the extra energy via a resistor. The cell balancing as taught by Kim meets the broadest reasonable interpretation of the claim limitation. While the references meet the BRI of claim 1, as discussed above, the examiner notes that voltage trimming is well known in the art.

	Regarding claim 7, applicant argues that in Kim in view of O’Hora there is zero discussion about what the converter (element 322 which is within the power sub-system) is housed in and there is no support for completely reengineer O'Hora to have a thermally insulating material around the battery packs only. 
	The Court have held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced and it would have been within the ambit of one of ordinary skill in the art before the effective filing date of the claimed invention to have divided the case covering the battery and the power converter into two covers, one for the battery and another for the power converter, providing them with protection as well as facilitating their replacement and repair, satisfying the limitations of the instant claim wherein the housing assembly comprises a battery casing surrounding the battery pack and a converter casing surrounding the converter and physically coupled to an end of the battery pack, facilitating removal and replacement of the parts as well as providing protection to the battery and power converter, see In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
	Applicant further argues there is no support for completely reengineer O'Hora to have a thermally insulating material around the battery packs only. The Courts have held that the quantity of experimentation needed to be performed by one skilled in the art is only one factor involved in determining whether "undue experimentation" is required to make and use the invention. "[A]n extended period of experimentation may not be undue if the skilled artisan is given sufficient direction or guidance," which Kim in view of O’Hora and further in view of Frutschy provides. In re Colianni, 561 F.2d 220, 224, 195 USPQ 150, 153 (CCPA 1977). " ‘The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which the experimentation should proceed.’" In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) (citing In re Angstadt, 537 F.2d 498, 502-04, 190 USPQ 214, 217-19 (CCPA 1976)). Time and expense are merely factors in this consideration and are not the controlling factors. United States v. Telectronics Inc., 857 F.2d 778, 785, 8 USPQ2d 1217, 1223 (Fed. Cir. 1988), cert. denied, 490 U.S. 1046 (1989). See MPEP § 2164.06.
	Applicant also argues there is no discussion of what the inner housing can be made of in O’Hora, though applicant admits O’Hora discloses the outer housing being made of a heat dissipating material. As discussed above, this is mere duplication of parts and it would be obvious to one of ordinary skill in the art that the inner housing can be made of heat dissipating materials in order to provide protection to the components contained therein. 
Further, it would be obvious to one of ordinary skill in the art to have the “converter casing ... physically coupled to an end of the battery pack” as this would provide protection and stability to the battery and power converter.
	As set forth above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim in view of O’Hora and in further view of Frutschy, employing a mere duplication of parts and without undue experimentation, wherein the housing assembly comprises a battery casing surrounding the battery pack and a converter casing surrounding the converter and physically coupled to an end of the battery pack; wherein the battery casing is fabricated from an insulating material selected to minimize heat transfer to the battery pack from external sources; and the converter casing is fabricated from a heat-dissipating material selected to allow heat generated by components of the converter to dissipate rapidly, in order to prevent damage from excessive heating, protect the battery and power converter and improve performance.

	Regarding claim 10, applicant argues the panels only enclose the battery and not the battery and converter. As set forth above, Frutschy discloses vacuum insulated panels encompassing a battery and associated electronics, [0073], [0075], which would be obvious to one of ordinary skill in the art to include converters or inverters or the like, which would change the size of the vacuum thermos used and not the inventive concept and would therefore be obvious to one of ordinary skill in the art before the effective filing date wherein an inner portion configured to receive the battery pack and the converter in a thermos interior. Additionally, the Courts have held that the use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) and that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See MPEP § 2123.
	Applicant argues that this would require a complete re-engineering. However, the Courts have held that the quantity of experimentation needed to be performed by one skilled in the art is only one factor involved in determining whether "undue experimentation" is required to make and use the invention. "[A]n extended period of experimentation may not be undue if the skilled artisan is given sufficient direction or guidance," which Kim in view of O’Hora and further in view of Frutschy provides. In re Colianni, 561 F.2d 220, 224, 195 USPQ 150, 153 (CCPA 1977). " ‘The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which the experimentation should proceed.’" In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) (citing In re Angstadt, 537 F.2d 498, 502-04, 190 USPQ 214, 217-19 (CCPA 1976)). Time and expense are merely factors in this consideration and are not the controlling factors. United States v. Telectronics Inc., 857 F.2d 778, 785, 8 USPQ2d 1217, 1223 (Fed. Cir. 1988), cert. denied, 490 U.S. 1046 (1989). See MPEP § 2164.06.

	Regarding claim 11, applicant argues Frutschy Figure 12 shows two batteries, that are both WITHIN the same set of vacuum panels, not encased independent of each other, Frutschy states in [0075], “This written description uses examples to disclose the invention… other examples are intended to be within the scope of the claims if they have structural elements that do not differentiate from the literal language of the claims, or if they include equivalent structural elements with insubstantial differences from the literal language of the claims” and it would therefore be within the ambit of one of ordinary skill in the art that the set vacuum panels encase a single battery rather than two, as shown by example in Frutschy Fig. 12, and that a mere duplication of parts would allow for a plurality of double walled vacuum sealed containers.
Further, the claim language is not a 1-to-1 relationship and given the broadest reasonable interpretation Frutschy satisfies the limitations of the invention as claimed, wherein each thermos of the plurality of thermoses configured to enclose a battery of the plurality of battery cells.

Regarding claim 17, applicant argues the feature circled by the Office in Fig. 7 has no description in the specification, and therefore cannot reasonably be relied upon. However, the Courts have ruled that it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979), see MPEP § 2125.
While Braun deals with an over-pressure, it would be obvious to one of ordinary skill in the art that a port through which air can be inserted into the space between the inner portion and the outer portion can also be used as a port through which air can be removed from the vacuum space between the inner portion and the outer portion. The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that it is well settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (see MPEP § 2114).

Regarding claim 20, as set forth above, Kim in view of Solarponics in further view of O’Hora, teaches all of the limitations of claim 20 and all arguments of claim 1 have been addressed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Further, regarding applicant’s arguments, the examiner notes that, as evidenced by Loniza (Loniza, Erika, et al. "Passive balancing of battery lithium polymer using shunt resistor circuit method." AIP Conference Proceedings. Vol. 1755. No. 1. AIP Publishing LLC, 2016) which teaches cell balancing techniques using resistors to burn off energy,  it is well known in the art to use a resistor as an art effective method for trimming off excess voltage or balancing the cells.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED HANSEN whose telephone number is (571)272-4590. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571)270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JARED HANSEN/Examiner, Art Unit 1728                                                                                                                                                                                                        


/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728